IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


KEYSTONE INDEPENDENT LIVING, INC. : No. 639 MAL 2015
AND KEYSTONE COMMUNITY            :
RESOURCES, INC.,                  :
                                  : Petition for Allowance of Appeal from
               Petitioners        : the Order of the Commonwealth Court
                                  :
                                  :
          v.                      :
                                  :
                                  :
DEPARTMENT OF PUBLIC WELFARE,     :
                                  :
               Respondent         :


                                     ORDER



PER CURIAM

      AND NOW, this 2nd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.